Citation Nr: 0421985	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1981, and again from December 1990 to March 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran perfected a timely 
appeal of this determination to the Board.

The Board notes that service connection for PTSD was 
previously denied by the RO in an unappealed rating decision 
dated February 1998.  In a January 2002 decision, the RO 
implicitly reopened this claim and continued the denial of 
service connection for PTSD on the merits.  The Board, 
however, must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection for this condition because doing 
so goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board 
has identified this issue as indicated on the title page.

The Board notes that in a November 1999 rating decision, the 
RO denied service connection for PTSD on the basis that the 
claim was not well grounded under the law then in effect.  As 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334  (Fed. Cir. 
2003), pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126; codified as amended at 5102, 5103, 
5106 and 5107 (West 2002), if a claim that was denied as not 
well grounded between July 14, 1999, and November 9, 2000, is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is re-adjudicated "as if the denial or dismissal 
had not been made."  Id. at 1343-44.  Accordingly, the 
appeal of the veteran's PTSD claim stems from the January 
2002 rating decision from which the veteran perfected an 
appeal.

In November 2002, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) at the local regional office.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied the 
veteran's initial claim of service connection for PTSD; that 
same month, the RO notified the veteran of its decision 
denying service connection for PTSD and of his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

2.  Evidence added to the record since the February 1998 
rating decision denying the veteran's application to reopen a 
claim of service connection for PTSD is so significant that 
it must be considered in order to fairly decide the merits of 
the case. 


CONCLUSIONS OF LAW

 1.  The RO's February 1998 decision denying the veteran's 
application to reopen a claim of service connection PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).  

2.  Evidence received since the February 1998 rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that, given the following determination to 
reopen the veteran's claim of entitlement to service 
connection for PTSD, that the requirements of the VCAA have 
been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, the Board notes that since February 1998, the 
veteran has undergone a VA examination in connection with his 
claim of service connection for PTSD.  In addition, pertinent 
VA records have been associated with the claims file, 
including treatment records and evaluations, as well as the 
veteran's service personnel records, and statements submitted 
by and on behalf of the veteran.  The RO also issued a 
statement of the case in which VA discussed the pertinent 
evidence, and the laws and regulations related to the claim 
and essentially notified the veteran and his representative 
of the evidence needed by him to prevail on the claim.  In an 
April 2001 RO letter, VA notified the veteran of the evidence 
needed to substantiate his claim for service connection and 
offered to assist him in obtaining any relevant evidence.  
This letter also informed the veteran that he could send to 
VA information and evidence that may be relevant to his 
claim.  See 38 C.F.R. § 159(b).  By way of the aforementioned 
documents, the veteran was specifically informed of the 
cumulative evidence of record, as well as what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the veteran and his representative have been 
given the opportunity to submit written argument, and the 
veteran testified before the Board in November 2002.  

In this regard, the Board notes that, while the veteran and 
his representative were provided with a letter specifically 
notifying him of the VCAA in the context of his claim of 
service connection for PTSD, the letter did not inform him of 
its impact on an application to reopen such claim.  The Board 
concludes however that, in light of the following decision in 
which the Board reopens the veteran's PTSD claim and remands 
the matter for further development and de novo consideration 
in light of this decision, that the veteran has not been 
prejudiced by this omission.  

Under the circumstances, the Board finds there is no reason 
to remand the case to the RO for VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claim of service connection for 
PTSD.

Because the veteran did not submit a timely Notice of 
Disagreement (NOD) to the RO's February 1998 rating decision, 
that determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his PTSD 
claim in July 1999, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1997).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in July 1999.

Evidence associated with the claims folder since the February 
1998 rating decision includes a VA examination in connection 
with his claim of service connection for PTSD, pertinent VA 
treatment records and evaluations, the veteran's service 
personnel records, testimony offered by the veteran at a 
November 2002 hearing before the Board, and statements 
submitted by and on behalf of the veteran.  

Of particular significance are reports from the veteran's 
September 2000 VA examination and from the veteran's VA 
psychologist dated in March 2000 and February 2002.  These 
reports indicate that the veteran has been diagnosed with 
PTSD and observe that the veteran's condition may be related 
to stressors he experienced in service.  This is significant 
in light of the record as of the RO's February 1998 decision, 
which revealed no diagnosis of PTSD.  This evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence is also neither cumulative nor 
redundant and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for PTSD.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for 
this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for PTSD is reopened; 
the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for PTSD must be remanded for 
additional development and adjudication.  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  

In this case, the veteran has been diagnosed with PTSD.  The 
record does not, however, contain supporting evidence that 
the veteran's claimed in-service stressors occurred.  In 
addition, the September 2000 VA examiner, while noting the 
veteran's reported stressors, did not link his diagnosis of 
PTSD with any specific stressors described by the veteran.  
The same is true for the veteran's VA psychologist, who 
referred only generally to the veteran's "combat exposure in 
the Gulf War."  In addition, the record does not reflect 
that inquiries were made to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) with regard to the 
veteran's stressors.  And the Board notes that the most 
recent evaluation of the veteran's PTSD took place nearly 
four years ago.  The veteran's disability picture may have 
changed in the intervening years.  

For these reasons, this issue must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  
Specifically, in the examination report, the examiner should 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and a specific verified in-service stressor 
or stressors.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.304 (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  Here, the record indicates 
that the veteran has been treated on an ongoing basis by Dr. 
Pine at the San Bernardino Vet Center since February 2000.  
While there are two letters in the file from Dr. Pine, the 
record does not contain a copy of the veteran's treatment 
records related to his treatment with him.  The record also 
reveals that the veteran had been receiving regular treatment 
at the San Bernardino Vet Center and from the Loma Linda, 
California, VA Medical Center.  On remand, therefore, the RO 
should update the claims file to include any medical and 
treatment records from these facilities, dated subsequent to 
May 2001, for the Loma Linda, California, VA Medical Center, 
and subsequent to July 2002, for the San Bernardino Veteran 
Center.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126; codified as amended at 5102, 5103, 5106 and 
5107 (West 2002).  

Finally, the Board notes that, in an April 2002 statement, 
the veteran requested review of the RO's decision by a 
Decision Review Officer (DRO).  However, it is unclear 
whether the May 2002 Statement of the Case was reviewed by a 
DRO.  Therefore, upon remand, the RO should assign this case 
to a DRO for re-adjudication consistent with the requirements 
of applicable law and this decision.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
problems, including PTSD.  This should 
specifically include medical and 
treatment records from Dr. Pine at the 
San Bernardino Vet Center, dated 
subsequent to February 2000; the Loma 
Linda, California, VA Medical Center, 
dated subsequent to May 2001; and the San 
Bernardino Vet Center, dated subsequent 
to July 2002.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  The RO should again request that the 
veteran provide additional information, 
if any, including dates, locations, names 
of other persons involved, etc., relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the veteran 
should be advised that he should provide 
buddy statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors, such as confirmed news 
reports of an incident.

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors. This 
summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

After associating with the claims folder 
all available records received pursuant 
to the above-requested development, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must identify the specific 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
specific stressor(s).  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the foregoing, 
the RO should assign this case to a DRO 
to review and re-adjudicate the veteran's 
claim of service connection for PTSD.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



